Per curiam.
The State Bar filed a formal complaint against Respondent, charging him with violations of Standards 4, 23, 44, 45 (b), and 68 of Bar Rule 4-102 (d), arising out of his abandonment of a client in a divorce proceeding and his failure to respond to disciplinary authorities. This Court appointed a special master and after Respondent failed to answer within the time allowed, the special master entered an order making findings of fact and conclusions of law by default. He recommended that the Respondent be suspended for his misconduct.
The review panel of the State Disciplinary Board accepted the special master’s conclusions of law. The review panel examined an affidavit from Respondent’s physician and found that Respondent was suffering from depression when he began representing the client and that he “continues to suffer from severe depression.” The review panel recommended that Respondent be suspended indefinitely with conditions for reinstatement.
The review panel’s finding that Respondent continues to suffer from severe depression is supported by the evidence and is conclusive. *186We agree with the recommendation of the review panel that Respondent be suspended indefinitely from the practice of law and that the suspension shall not be lifted until Respondent: (1) Obtains certification from the Committee on Lawyer Impairment that he does not manifest symptoms of any condition that would mentally or physically impair his competency as an attorney and that he does not pose a substantial threat to himself or others; (2) obtains certification from the Office of General Counsel of the State Bar of Georgia, that based on its review of the State Bar disciplinary records, he has not demonstrated any conduct which would indicate that he poses a danger to his clients or the public by his return to the practice of law; and (3) after he obtains the above described certifications, he may petition the review panel to review the record and certifications, and submit its recommendation to this Court.
Decided February 13, 1995
Reconsideration denied March 17, 1995.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Deputy General Counsel State Bar, for State Bar of Georgia.
Rees R. Smith, for Johnson.
It is hereby ordered that Benjamin L. Johnson be suspended from the practice of law in the State of Georgia until the above stated conditions are satisfied and this Court enters an order reinstating him. It is also ordered that he take all action necessary to protect the interests of his clients and complies with all the requirements of Bar Rule 4-219 (c).

Suspended with conditions.


All the Justices concur.